Citation Nr: 1044920	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  02-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for degenerative joint disease and degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an increased rating in excess of 30 percent 
for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and daughter


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to December 1976.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
St. Petersburg, Florida, Regional Office (RO).

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in August 2007.  A transcript of the testimony 
is associated with the claims file.  

The case was previously before the Board in June 2008, when the 
issues involving rating the Veteran's service-connected lumbar 
spine and left knee disabilities were remanded for additional 
development including examination of the Veteran.    


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Veteran requested withdrawal of the appeal with 
respect to all issues remaining on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a disability 
rating in excess of 20 percent for degenerative joint disease and 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for withdrawal of the appeal for a disability 
rating in excess of 30 percent for left knee degenerative joint 
disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In correspondence received November 2010 the Veteran wrote, "I 
wish to retract all appeals to the Board of Appeals at this time, 
as I am satisfied with the current compensation that I receive 
from the VA at this time."  This writing serves to withdraw all 
issues remaining on appeal before the Board.  There remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to these issues, and dismissal is warranted.


ORDER

The appeal for a disability rating in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of the 
lumbar spine is dismissed.

The appeal for a disability rating in excess of 30 percent for 
left knee degenerative joint disease is dismissed.  


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


